          Case 1:19-cv-00226-PKC Document 42 Filed 03/29/19 Page 1 of 1
           Case 1:19-cv-00226-PKC Document 37 Filed 03/19/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________________________){

STEVEN FRIEDMAN,

                                      Plaintiff,
                                                                 I 9-cv-226 (PKC)
                 -against-

 COLETTE CHESTNUT, in her representative capacity,               Notice of Partial Voluntary
 MICHAEL KOOPER, STACEY LIPPMAN, CHIAT-                          Dismissal Pursuant to
 DA Y HOLDINGS INC. EMPLOYEE PROFIT                              F.R.C.P. 41(a)(l)(A)(i)
 SHARING AND 401(K) PLAN, a/k/a CHIAT-DAY
 HOLDINGS INC. PROFIT SHARING PLAN, TBWA
 WORLDWIDE INC., and NATIONAL UNION FIRE
 INSURANCE COMPANY OF PITTSBURGH, PA.,

                                      Defendants.

                                                            x

       Pursuant to Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Steven

Friedman hereby give notice that the claims asserted in the captioned action against National

Union Fire Insurance Company of Pittsburgh, PA. are voluntarily dismissed, without prejudice.

Date: Katonah, New York
       March 19, 2019




    SO ORDERED.


   ~~6#-     p. Kevin Castel
                                                     Atta neys for R aintiff
                                                     51 edfor oad, Suite 2
       United States District Judge                  Katonah, NY 10536
                                                     (914) 232-9500
                                                     mgordon@gordonlawllp.com
                     3/29/2019                       ·www.gordonJ:awllp.com
